Appeals by the defendant (1) from a judgment of the County Court, Westchester County (Martin, J.), rendered October 30, 1981, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence, and (2) by permission, from an order of the same court (Marasco, J.), entered July 13, 1984, which denied his motion pursuant to CPL 440.10 to vacate the judgment of conviction. By opinion and order of this court dated May 11, 1987, the order entered July 13, 1984 was reversed by this court, the judgment was vacated, and the appeal from the judgment was dismissed as academic (People v Winkler, 128 AD2d 153). On April 28, 1988, the Court of Appeals reversed the opinion and order of this court dated May 11, 1987, and remitted the case here for further proceedings (People v Winkler, 71 NY2d 592). By decision and order of this court dated November 7, 1988, the order entered July 13, 1984 was again reversed by this court, the judgment vacated and the appeal from the judgment was dismissed as academic (People v Wink*715ler, 144 AD2d 404). On June 13, 1989, the Court of Appeals reversed the decision and order of this court, dated November 7, 1988, reinstated the judgment rendered October 30, 1981, and remitted the case to this court for entry of an order remitting the matter to the County Court, Westchester County, for a hearing and determination on the defendant’s motion pursuant to CPL 440.10 (People v Winkler, 74 NY2d 704).
Ordered that the order of the County Court, Westchester County, entered July 13, 1984, is reversed, the matter is remitted to the County Court, Westchester County, for a hearing and determination on the defendant’s motion pursuant to CPL 440.10 consistent with People v Winkler (74 NY2d 704, supra), and the appeal from the judgment rendered October 30, 1981 is held in abeyance in the interim. Mollen, P. J., Thompson, Kunzeman and Rubin, JJ., concur.